DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 2/24/2022 has been fully considered. Claim 2 is added and claims 1-2 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (JP 2008-190069). A machine translation is being used for Matsumoto et al (JP 2008-190069).

Regarding claim 1, Matsumoto discloses a coated paper comprising paper and a paper coating (paragraph [0007]), wherein the paper coating is formed from a composition comprising 50 parts by weight clay (paragraph [0037]), 50 parts by weight calcium carbonate (paragraph [0037]), 3 parts by weight of urea phosphate esterified starch (paragraph [0037]) 9.5 parts by weight styrene-butadiene latex (paragraph [0037]), 0.2 parts by weight of polyacrylic acid pigment dispersant (paragraph [0037]), lubricant (paragraph [0031]) and 0.05 to 5 parts by weight of cationic compound (paragraph [0023]); and wherein the pigment comprises kaolin, clay and calcium carbonate (paragraph [0008]).
Paragraph [0008] discloses clay and kaolin as suitable alternatives for the pigment.
The example of paragraph [0037] does not appear to explicitly disclose the combination of kaolin and calcium carbonate for the pigment
Given the equivalence and interchangeability of clay and kaolin set forth above, it would have been obvious to one of ordinary skill in the art to substitute the clay in the example of paragraph [0037] for kaolin in order to provide 50 parts by weight of kaolin and 50 parts by weight of calcium carbonate for a total of 100 parts by weight of  pigment in the example.
This would provide a ratio of kaolin to calcium carbonate of 5:5. The ratio of starch to latex would be 2.4 (3/12.5 x 100%): 7.6 (9.5/12.5 x 100%).
The amount of cationic compound overlaps the claimed range for the cationic resin.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide the desired fixing of image forming material in the coating while providing a cost savings in regard to manufacture due to not using excess cationic compound. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Matsumoto does not appear to explicitly disclose the coated paper comprising the amount of lubricant to be 0.25 part by mass or more and 0.5 part by mass or less.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of lubricant in the paper coating to be 0.25 part by mass or more and 0.5 part by mass or less because doing so provides the desired release of the coating from a coating device during coating while providing a cost savings in regard to manufacture due to not using excess lubricant.

Regarding claim 2, Matsumoto discloses the coated paper comprising the cationic compound comprising a reaction product of organic amine and organic carboxylic acid (paragraph [0021]) or a reaction product of organic amine and urea (paragraph [0022]).
The cationic compound comprising a reaction product of organic amine and organic carboxylic acid or a reaction product of organic amine and urea reads on the claimed cationic resin being modified polyamine as the cationic compound would provide reaction products of polyamine with a carboxylic acid group or a urea group.

Response to Arguments
Applicant’s arguments, see page 6, filed 2/24/2022, with respect to 112b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Noguchi does not disclose or suggest urea phosphate esterified starch.

The Examiner agrees and notes that Noguchi does not disclose or suggest urea phosphate esterified starch and therefore the previous 102 rejection has been withdrawn.
However, a new ground of rejection is being made under 103 by Matsumoto for claims 1-2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785